United States Court of Appeals
                       For the First Circuit


No. 15-1803

                        GREGORY GARMON, SR.,

                       Plaintiff, Appellant,

                                 v.

      NATIONAL RAILROAD PASSENGER CORPORATION d/b/a AMTRAK,

                        Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF RHODE ISLAND

              [Hon. Mary M. Lisi, U.S. District Judge]


                               Before

                    Lynch, Thompson, and Barron,
                           Circuit Judges.


     Christopher J. Trombetta, with whom Law Office of Christopher
J. Trombetta was on brief, for appellant.
     Lisa Stephanian Burton, with whom Peter J. Mee, Thomas J.
McAndrew and Morgan Lewis & Bockius LLP were on brief, for
appellee.


                         December 16, 2016
           THOMPSON,      Circuit     Judge.         In   this      employment

discrimination case, appellant Gregory Garmon, Sr., an African-

American   man   currently    employed     by   Amtrak,   alleges    that   his

opportunities for overtime were reduced because of his race and

that he was subjected to a hostile work environment in violation

of 42 U.S.C. § 1981.       The district court granted Amtrak's motion

for summary judgment and this appeal followed.                 After careful

consideration, we affirm the district court's ruling.

                                  Background

           Gregory Garmon, Sr., has been employed with Amtrak since

1997 when he first began working for the company as a signal

helper.    In 2001 he was promoted to his current position as a

lineman    in    the    Electric     Traction       Department     where    his

responsibilities       include,    among    other    things,     construction,

installation, and repairs of the overhead catenary system.                  In

addition to linemen, Amtrak also employs high rail operators

("HROs") and foremen.      HROs perform all the duties of linemen, but

also operate high rail equipment on the railroad.

           From 2003 through February 2015, Amtrak organized its

Electric Traction Department into three shifts.             The first shift

ran from 6:00 am to 2:00 pm, Monday through Friday, and initially

consisted of Garmon, the sole lineman, and two white co-workers,

Christopher Alves and William Butler, both HROs.               In 2008, James

Thackaberry, another white co-worker, was added to the first shift


                                    - 2 -
as a foreman.           Throughout his employment, Garmon admits he was

never interested in seeking a promotion to work as either a foreman

or HRO.    Indeed, Garmon stated that he "had no[] desire[]" to work

as an HRO and accordingly, he currently still works as a lineman

in Amtrak's Boston/Providence cost center.1

            Garmon's        employment      with    Amtrak      is   governed    by    a

collective bargaining agreement (the "CBA") negotiated between the

International       Brotherhood       of    Electrical      Workers    ("IBEW")      and

Amtrak.         Despite    Garmon's     unsubstantiated         assertions      to   the

contrary, Rule 13 of the CBA explicitly governs the distribution

of overtime for Amtrak's IBEW employees.                     Rule 13 provides, in

pertinent       part,     that   "[o]vertime       [is]   to    be   distributed      in

conjunction with the duly authorized local committee of the craft

or their representative and local management."                        The CBA also

provides a procedure for IBEW employees to file grievances within

60 days from the date of the occurrence on which their claims are

based.    Garmon never filed a grievance with the IBEW regarding his

overtime    discrimination         or   hostile      work      environment   claims.2


            1
            Amtrak divides its Electric Traction Departments by
geographical regions, called "cost centers."     Electric Traction
Department employees who work out of either Boston, Massachusetts,
or Providence, Rhode Island, are organized under the same cost
center -- fittingly designated the "Boston/Providence" cost
center.
          2 Garmon never filed a grievance, in spite of the fact

that Amtrak maintains an Anti-Discrimination and Anti-Harassment
Policy, as well as an Equal Employment Opportunity/Affirmative
Action Policy and provides its employees with a Dispute Resolution


                                           - 3 -
Garmon did complain to a division engineer, George Fitter, about

the distribution of overtime in 2012, but Fitter concluded that

the overtime policy was being administered correctly.3

          In accordance with the CBA, Amtrak overtime needs are

first determined by Amtrak management and then communicated to a

local   union    representative,    who    eventually    manages    the

distribution of overtime amongst IBEW employees.        Since February

2011, Michael Poole, who has served as the Assistant Division

Engineer at Amtrak, has been responsible for determining overtime

needs   and   seeking   budgetary   approval   from   Amtrak's   senior

management for proposed overtime.       Alves, Garmon's co-worker on

the first shift, is also a member of the IBEW and served as the

union representative who oversaw the overtime sign-up process from

2009 to 2013.




Office to resolve complaints and enforce its Anti-Discrimination
policies.
          3 Garmon's reliance on Jenkins v. United Airlines, CIVIL

ACTION NO. 93-10092-RWZ, 1995 U.S. Dist. LEXIS 14902 (D. Mass.
July 31, 1995) for his argument that the CBA has no relevance to
his claims because "racial discrimination claims are not subject
to any grievance procedure" is misplaced. In Jenkins, the court
found that an arbitration provision in the CBA did not strip the
court of jurisdiction over the plaintiff's Title VII race
discrimination claims. The court noted that statutory civil rights
claims were not subject to arbitration under the grievance
procedures of the CBA clause. None of the Jenkins facts or issues
are applicable to Garmon's case. Nevertheless, because our ruling
here is not contingent on Garmon's failure to follow CBA grievance
procedures, his argument is inapposite.


                                - 4 -
             Before    Poole    was   hired   as   the   Assistant   Division

Engineer, overtime needs were determined by Amtrak management and

verbally communicated to Alves, who would then create a written

sheet based on the verbal suggestions of an Amtrak supervisor.

After Poole was hired, the process was no longer verbal and an

Amtrak supervisor would create and submit written sign-up sheets

to Alves which identified the specific positions and shifts needed

for overtime by role.          Alves was then responsible for overseeing

the overtime sign-up process and would return the filled-out sheets

to Amtrak management.

             It is this process of determining Amtrak overtime needs

by Poole and Amtrak management that Garmon seems to take issue

with. Garmon alleges that his supervisor, Greg Brennan, instituted

an overtime plan in the fall of 2012, whereby Amtrak discriminated

in its determination of overtime needs in order to afford white

employees     more     overtime    opportunities    than   African-American

employees.    According to Garmon, under the previous overtime plan,

and prior to Thackaberry's new first shift assignment, he would

essentially take turns opting for overtime hours with the two other

first shift employees -- Alves and Butler.               Garmon argues that

Amtrak's overtime system prior to 2012 did not distribute overtime

hours based on position or role and thus he had more opportunities

for overtime.         Garmon also alleges that once Thackaberry -- a

foreman -- was added to his shift he was required to share overtime


                                      - 5 -
opportunities with Thackaberry, while Alves and Butler -- HROs --

were not required to do the same.

            In addition to his complaints about overtime denials,

Garmon   says     that   he    was     also   subjected      to    a     hostile     work

environment.      He presents a list of workplace gripes: (1) he was

denied access to the equipment canister keys; (2) he was not

sufficiently      trained      regarding       Structural        Erection      Diagrams

("SEDs");   (3)    he    was    not    appropriately      acknowledged          by   his

supervisors or other co-workers; (4) he was intimidated while at

work; and (5) he was put in difficult situations in the hopes that

he would fail.      Amtrak denies all.          First, it says that there was

never a change in its overtime policy.               Second, Amtrak adamantly

denies   that     Garmon      was     ever    subjected     to    a    hostile       work

environment.

            Concluding that Garmon failed to proffer any evidence

that he suffered an adverse employment action or that he was

subjected to a hostile work environment, the district court granted

Amtrak's motion for summary judgment.               Garmon subsequently filed

this timely appeal.

                                      Discussion

            "We    review      the    district     court's       grant    of    summary

judgment de novo, viewing the facts in the light most favorable to

the non-moving party."               Rodriguez-Cuervos v. Wal-Mart Stores,

Inc., 181 F.3d 15, 19 (1st Cir. 1999).               Nevertheless, "[a]lthough


                                        - 6 -
we will draw all reasonable inferences in the nonmovant's favor,

we     will    not    'draw     unreasonable           inferences        or     credit      bald

assertions,      empty     conclusions,          rank       conjecture,        or    vitriolic

invective.'"         Pina v. Children's Place, 740 F.3d 785, 795 (1st

Cir. 2014) (quoting Cabán Hernández v. Philip Morris USA, Inc.,

486 F.3d 1, 8 (1st Cir. 2007)).                   "[A] party cannot successfully

oppose    a    motion     for   summary         judgment        by    resting       'upon   mere

allegations or denials of his pleading.'"                        Pina, 740 F.3d at 795

(quoting LeBlanc v. Great Am. Ins. Co., 6 F.3d 836, 841 (1st Cir.

1993)). Rather, "a plaintiff's ability to survive summary judgment

depends on his ability to muster facts sufficient to support an

inference of discrimination."                  Bennett v. Saint-Gobain Corp., 507

F.3d 23, 30 (1st Cir. 2007).                  Therefore, "a nonmovant cannot rely

'merely upon conclusory allegations, improbable inferences, and

unsupported speculation.'"               Pina, 740 F.3d at 795 (quoting Dennis

v. Osram Sylvania, Inc., 549 F.3d 851, 855–56 (1st Cir. 2008)).

               "A plaintiff claiming employment discrimination based

upon    race    [may]     assert     a   claim        for   a   racially       hostile      work

environment,         in   addition       to    the     classic       claim     of    so-called

'disparate treatment.'"            Burlington Indus., Inc. v. Ellerth, 524

U.S.    742,    767–68     (1998).            Here,    Garmon        alleges    that     Amtrak

subjected him to both disparate treatment and to a hostile work

environment because of his race.                  With regard to both claims, the




                                              - 7 -
parties dispute whether Garmon has sufficiently made a prima facie

showing.   We discuss each argument seriatim.

           1. Disparate Treatment

           Where,    as   here,     there    is   no    direct   evidence   of

discrimination,     Garmon   must    rely    on   the   three-stage   burden-

shifting framework outlined in McDonnell Douglas Corp. v. Green,

411 U.S. 792, 802 (1973).           Under McDonnell, Garmon bears the

initial burden of establishing a prima facie case that gives rise

to an inference of discrimination.          Id.; Kosereis v. Rhode Island,

331 F.3d 207, 212 (1st Cir. 2003).            To establish a prima facie

case Garmon must show by a preponderance of the evidence that:

"(1) [he is] a member of a protected class; (2) [he is] qualified

for [his] job; (3) [he] suffer[ed] an adverse employment action at

the hands of [his] employer; and (4) [there is] some evidence of

a causal connection between [his] membership in a protected class

and the adverse employment action."          Bhatti v. Trs. of Bos. Univ.,

659 F.3d 64, 70 (1st Cir. 2011). "While the burden of establishing

a prima facie case is 'not onerous,' the plaintiff is still

required to prove the prima facie elements by a 'preponderance of

the evidence.'"     Del Valle-Santana v. Servicios Legales de P.R.,

Inc., 804 F.3d 127, 131 (1st Cir. 2015) (quoting Texas Dep't of

Cmty. Affairs v. Burdine, 450 U.S. 248, 253 (1981).               Admittedly,

"[t]he burden of showing something by a 'preponderance of the

evidence,' . . . 'simply requires the trier of fact to believe


                                    - 8 -
that    the    existence        of   a     fact      is     more     probable    than     its

nonexistence.'"           Concrete Pipe & Prod. of California, Inc. v.

Constr. Laborers Pension Trust for S. California, 508 U.S. 602,

622 (1993) (citations omitted).                However, throughout the McDonnell

burden-shifting analysis Garmon maintains the ultimate burden of

persuasion.        Woodman v. Haemonetics Corp., 51 F.3d 1087, 1092 (1st

Cir. 1995).

              If   able    to    make     such    a       showing,      Garmon   creates    a

rebuttable presumption that Amtrak engaged in discrimination.

Amtrak may rebut this presumption by pointing to evidence of a

legitimate, non-discriminatory reason for the challenged conduct.

Id.    If Amtrak is able to make such a showing, the presumption of

discrimination       disappears          and   the    burden       of    production     again

shifts to Garmon, who must offer evidence that Amtrak's explanation

is pretextual and that discriminatory animus prompted the adverse

action.       The parties dispute whether Garmon has met his initial

burden of establishing a prima facie case.                              Specifically, the

parties dispute whether Garmon can establish that he suffered an

adverse employment action or that a causal connection exists

between the alleged action and his race.

              a) Adverse Action

              The parties first dispute whether Garmon can establish

that he suffered an adverse employment action.                          Garmon argues that

under an alleged new overtime policy instituted by Amtrak in 2012,


                                           - 9 -
he "suffered adverse employment events through the denial of

overtime   opportunities"     and    "the    associated    loss    of   income."

Amtrak responds that it never instituted a new overtime policy.

According to Amtrak, employees are given the opportunity to sign

up for overtime based on their respective shifts, positions, and

locations.     The process, it says, affords first-shift employees

preference over first-shift overtime slots if they are qualified

for the position or role that needs to be filled.            If all qualified

employees on the first shift decline an overtime opportunity, other

Electric Traction employees are then allowed to fill the overtime

slot depending on their positions, qualifications, and location.

Amtrak asserts that Garmon was never subjected to a reduction in

his overtime opportunities under any overtime policy change and

that any alleged reduction in overtime does not amount to an

adverse employment action because his overtime hours exceeded

those of two white, first-shift co-workers.

             "An   adverse   employment      action   'typically        involves

discrete changes in the terms of employment, such as hiring,

firing,    failing   to   promote,    reassignment        with    significantly

different responsibilities, or a decision causing significant

change in benefits.'"        Cham v. Station Operators, Inc., 685 F.3d

87, 94 (1st Cir. 2012) (quoting Morales–Vallellanes v. Potter, 605

F.3d 27, 35 (1st Cir. 2010)).               While we have not explicitly

addressed whether a loss in overtime opportunities constitutes an


                                    - 10 -
adverse employment action within the § 1981 context, it seems

foreseeable that, at least in some contexts, decreased overtime

opportunities could cause a "material" change in the conditions of

a plaintiff's employment.            See Gu v. Boston Police Dept., 312 F.3d

6, 14 (2002).             To determine whether an action is materially

adverse, we must engage in an objective, "case-by-case inquiry,"

recognizing that "[w]ork places are rarely idyllic retreats, and

the mere fact that an employee is displeased by an employer's act

or omission does not elevate that act or omission to the level of

a materially adverse employment action."                     Blackie v. Maine, 75

F.3d 716, 725 (1st Cir. 1996).               "A materially adverse change in

the terms and conditions of employment 'must be more disruptive

than      a        mere     inconvenience     or   an        alteration        of   job

responsibilities.'"           Morales-Vallellanes, 605 F.3d at 35 (quoting

Marrero v. Goya of P.R., 304 F.3d 7, 23 (1st Cir. 2002)).

               As for Garmon's claim that he was subjected to an adverse

employment action via a discriminatory overtime plan instituted by

Brennan       in    2012,    the   record   contains    no   evidence     of    such   a

discriminatory plan or an actual decrease in Garmon's overtime

opportunities outside of his bare allegations to the contrary.

Accordingly, Garmon fails to meet his ultimate burden of persuasion

here.

               A review of the record reveals that Amtrak's overtime

was determined and distributed according to the CBA, which governs


                                        - 11 -
"the rates of pay, hours, rules, and working conditions" of

Amtrak's electrical workers.         Pursuant to Rule 13 of the CBA,

"overtime [is] to be distributed in conjunction with the duly

authorized local committee of the craft or their representative

and the local management.       Record will be kept of overtime worked

and men called with the purpose in view of distributing the

overtime equally."     To that end, Poole, a supervisor at Amtrak,

first determined Amtrak's overtime needs by considering multiple

factors    including    "weather    conditions,        overall   operational

budgeting, and any special projects or details that would require

additional manpower from the Electric Traction Department."4 After

that, Poole (or someone else from Amtrak's management) would inform

Alves,    IBEW's   representative   for     overtime    distribution    among

members from 2009 to 2013, of Amtrak's overtime needs. Alves would

then take the needs identified by Amtrak management and distribute

overtime    amongst    IBEW    employees     in   accordance     with    this

collaborative process.        And despite Garmon's contentions to the

contrary, there is no evidence in the record that this general

overtime policy ever changed.


     4 Garmon contends that Poole never took into account these
factors in determining overtime needs and argues that his
supervisor, Gregory Brennan, made suggestions to Poole as to
overtime needs in order to "preserve[] the overtime opportunities
existing on the first shift for the white workers." Garmon relies
on conclusory statements contained in his affidavit in support of
his contentions, which only mirror the allegations of his complaint
without any further factual support.


                                   - 12 -
             The only evidence proffered by Garmon in support of his

contentions is his own affidavit, which in large part contains

unsupported, speculative assertions about the way overtime was

determined    and    administered   at   Amtrak.        Garmon's   unsupported

assertions, however, are insufficient to present a material issue

of fact meriting trial.         We have repeatedly held that "[t]o the

extent that affidavits submitted in opposition to a motion for

summary   judgment     merely    reiterate        allegations   made   in   the

complaint, without providing specific factual information made on

the basis of personal knowledge, they are insufficient." Santiago-

Ramos v. Centennial P.R. Wireless Corp., 217 F.3d 46, 53 (1st Cir.

2000); see also Velazquez-Garcia v. Horizon Lines of P.R., Inc.,

473 F.3d 11, 15 (1st Cir. 2007) (noting that "[n]either wishful

thinking . . . nor conclusory responses unsupported by evidence

will serve to defeat a properly focused Rule 56 motion") (quoting

Griggs-Ryan v. Smith, 904 F.2d 112, 115 (1st Cir. 1990)); López-

Carrasquillo v. Rubianes, 230 F.3d 409, 414 (1st Cir. 2000)

(finding that where an "assertion merely repeats the conclusory

allegations     in   the   complaint,"       it    is   insufficient   because

"affidavits submitted in opposition for summary judgment must be

based on the affiant's personal knowledge").

             To be clear, a party's affidavit may be self-serving and

yet, still present genuine issues of fact if it contains relevant

information of which the party has first-hand knowledge. Santiago-


                                    - 13 -
Ramos, 217 F.3d at 53.   Here, however, Garmon's affidavit in large

part fails to meet this basic requirement as he avers facts beyond

the scope of his personal knowledge.    For instance, Garmon seems

to take issue specifically with the internal process by which

Amtrak management determined its overtime needs, including its

specific position staffing needs, before communicating those needs

to the IBEW representative for distribution.     However, he lacks

any personal knowledge of Amtrak's decision making process or the

policies which governed its determination of overtime needs.

          Perhaps the only fact which Garmon avers, of which he

may have personal knowledge, is his bare allegation that his

"overtime opportunities became reduced by at least one-third."5

However, Garmon proffers no evidence of an actual reduction in his

overtime opportunities outside of this assertion and his own say-

so.   This is insufficient to meet his burden of establishing a

prima facie case.   See Medina-Rivera v. MVM, Inc., 713 F.3d 132,

139 (1st Cir. 2013) (holding that where a defendant relied "on her

say-so" and did "not support her rhetoric with hard proof," "her

severe-work-reduction [retaliation] charge amount[ed] to no more


          5 While Amtrak argues (and the record reflects) that
between 2009 and 2013 Garmon worked more overtime hours than two
of his three, white peers on the first shift, this fact does not
by itself tell us one way or another whether Garmon's opportunities
for overtime were somehow reduced.        That being said, Garmon
presents no evidence in support of his claim that he suffered lost
overtime opportunities because of his race outside of his
unsupported statements.


                               - 14 -
than conclusory speculation, which cannot block summary judgment"

or establish a prima facie case).

             In support of his claim, Garmon provides no evidence of

the exact amount of overtime opportunities available to him prior

to the initiation of the alleged discriminatory policy, no evidence

of the amount of overtime shifts available to him after the alleged

policy was initiated, no evidence of an increase in overtime for

his first-shift, white co-workers (Alves and Butler), nor -- as

the district court noted -- any evidence that he ever sought and

was denied any overtime lineman opportunities that he requested.

In fact, even the most generous reading of his brief leaves

numerous questions about the nature of his alleged reduction in

overtime opportunities unanswered.          Outside of Garmon's statement

that his overtime opportunities were reduced, the only evidence

concerning     overtime    opportunities      demonstrates    that   despite

Garmon's     contentions    that   he   was    denied   overall      overtime

opportunities, he admits that he chose not to work certain overtime

hours, including overtime that fell on Sundays.              Thus, it would

seem that Garmon's real complaint may not be that his overtime

hours were reduced, but that he was not afforded overtime hours on

the days he preferred.       And while Garmon alleges that his direct

supervisor, Brennan, initiated the alleged discriminatory overtime

plan in 2012 to give white co-workers as much overtime as possible,

Garmon again proffers no evidence in support of his contentions


                                   - 15 -
outside   of   his   self-serving    affidavit    and    bald   assertions.

Santiago-Ramos, 217 F.3d at 53; López-Carrasquillo, 230 F.3d at

414; Jakobiec v. Merrill Lynch Life Ins. Co., 711 F.3d 217, 226

(1st Cir. 2013) ("[T]he summary judgment stage is the put up or

shut up moment in litigation.") (citations omitted).            While not an

onerous standard, a prima facie showing requires more than mere

bald assertions, unsupported by anything beyond personal say-so.

           b) Causal Connection

           Even if we were to assume that Garmon did suffer a

materially adverse action in the form of a discriminatory overtime

policy, Garmon fails to demonstrate a causal connection between

his membership in a protected class and the adverse action alleged.

Outside   of   the   bare   allegations   in     his    complaint   and   his

unsupported affidavit, Garmon presents absolutely no evidence that

Amtrak decided to designate overtime needs by role, not for

legitimate business purposes, but rather, in order to discriminate

against him or other workers because of their race.                  To the

contrary, the record demonstrates that at least one third-shift

African-American HRO employee was able to select and work first-

shift overtime hours that he qualified for.               This fact weighs

against Garmon's contention that Amtrak sought to make more first-

shift overtime available to white employees at the expense of

African-American employees.         See Johnson v. Walgreen, Nos. 92-

1084, 92-1085, 1992 WL 357828, at *5 (1st Cir. Dec. 7, 1992)


                                 - 16 -
(unpublished) ("the fact that the [appellees] had hired other black

pharmacists suggests that the failure to interview or hire [the

appellant]       was   for   objective           reasons    .    .    .   .    Without    'some

meaningful,       fact-specific         .    .    .     causal       link'     upon    which   a

permissible       inference      of     race-based         discrimination             could    be

premised . . . [the appellant] has failed to make out a cognizable

§ 1981 claim.") (quoting Dartmouth Review v. Dartmouth Coll., 889

F.2d 13 (1st Cir. 1989) (overruled on other grounds by Educadores

Puertorriquenos en Accion v. Hernandez, 367 F.3d 61 (1st Cir.

2004)).      And Garmon lacks personal knowledge to support his

allegations that the actual work required of employees working

particular       overtime       hours       in    the    aftermath        of    the     alleged

discriminatory         policy    did    not       require       certain       qualifications

indicated by designation (HRO, linemen, or foremen).6 Garmon fails


             6
            We also note that even if Garmon were to make out a
prima facie case and sufficiently show a causal connection, his
claim would ultimately fail at the third step of the McDonnell
analysis, which requires him to provide evidence that Amtrak's
explanation for his alleged reduction in overtime opportunities is
pretextual and that discriminatory animus prompted the adverse
action. At this stage of the litigation, discovery is complete,
the record and evidence that would appear at trial set. However,
most of Garmon's proffered evidence of disparate treatment
consists of his own personal observations which led him to believe
that he was the target of illegal discrimination.         But his
"subjective speculation and suspicion" that he was treated
unfairly because of his race is insufficient to establish a
disparate treatment claim or that HROs, linemen, and foremen were
all similarly-situated for purposes of overtime duties and work.
See Mariani-Colon v. Dep't of Homeland Sec., 511 F.3d 216, 222
(1st Cir. 2007).     Therefore, even if Garmon were to make a
sufficient prima facie showing of this fourth element, he would


                                            - 17 -
to meet his initial burden of establishing a prima facie case of

disparate treatment discrimination.7

          2. Hostile Work Environment

          Garmon also alleges that he was subjected to a hostile

work environment and as such the district court erred in rejecting

his discrimination claim. To establish a hostile work environment,

Garmon is required to "show that his work environment was so

pervaded by racial harassment as to alter the terms and conditions

of his employment."   Burlington, 524 U.S. at 768.   To make a prima

facie showing Garmon must demonstrate:

     (1) that [he] is a member of a protected class; (2) that
     [he] was subjected to unwelcome [racial] harassment; (3)
     that the harassment was based upon [race]; (4) that the
     harassment was sufficiently severe or pervasive so as to
     alter the conditions of [his] employment and create an
     abusive   work   environment;    (5)   that   [racially]
     objectionable   conduct   was   both   objectively   and
     subjectively offensive, such that a reasonable person
     would find it hostile or abusive and the victim in fact
     did perceive it to be so; and (6) that some basis for
     employer liability has been established.




ultimately fail at the pretextual analysis later required under
McDonnell.
           7 In February 2015, Amtrak decreased the total number of

shifts for the Electric Traction Department from three to two.
Throughout his responses to Amtrak's Rule 56 Statement and his
brief, Garmon appears to argue that Amtrak has changed the 2012
discriminatory overtime policy since the filing of his suit and
that the changes implemented in 2015 ended Amtrak's alleged
discriminatory practices.     Because Garmon fails to provide any
evidence that a 2012 discriminatory policy was ever implemented
and does not claim that the purported 2015 change resulted in any
discriminatory actions against him, the alleged 2015 change in
Amtrak shift scheduling is inapposite.


                              - 18 -
Douglas v. J.C. Penney Co., 474 F.3d 10, 15 (1st Cir. 2007) (citing

O'Rourke v. City of Providence, 235 F.3d 713, 728 (1st Cir. 2001));

cf. Prescott v. Higgins, 538 F.3d 32, 42 (1st Cir. 2008).

           In support of his hostile work environment claim, Garmon

alleges   that    Amtrak    subjected     him   to    a    variety   of   hostile

conditions including: (1) failing to provide him keys to the

equipment canister; (2) denying him adequate training on SEDs, and

thus, relegating him to a subordinate role in relation to less

experienced,      white     co-workers;     (3)      reducing     his     overtime

opportunities; (4) subjecting him to intimidation; and (5) placing

him in difficult positions in an attempt to have him make an error

and receive discipline.          Garmon also argues that in 2001 Amtrak

assigned him to the night shift and only changed him back to the

day shift after he complained that he had been moved to the night

shift   because    of     his   race.     Garmon     also   alleges     that   his

supervisors      and    other    co-workers       failed     to   appropriately

acknowledge him on multiple occasions.               We need not address the

minutiae of each claim8 because even if Garmon's complaints rise


           8Nor need we rest our decision on the statute of
limitations impediments which the district court pointed out in
its decision. Section 1981 discrimination claims are subject to
a four-year statute of limitations. See Buntin v. City of Bos.,
813 F.3d 401, 404–05 (1st Cir. 2015) (citing Jones v. R.R.
Donnelley & Sons Co., 541 U.S. 369, 382 (2004)). And hostile work
environment claims may be pursued under Section 1981 (as well as
Title VII). See Danco, Inc. v. Wal-Mart Stores, Inc., 178 F.3d 8,
13 (1st Cir. 1999). Here, Garmon's Section 1981 discrimination
claims accrue "when the alleged unlawful act 'has a crystallized


                                    - 19 -
to the level of a hostile work environment,9 Garmon has not

demonstrated that he was subjected to any of the complained of

actions because of his race.       Here, Garmon proffers no evidence

that any of the above-mentioned actions were race related outside

of his unsubstantiated assertions that the actions had to be the

product of discriminatory animus.      This is insufficient to create

a material issue of fact or merit trial.           See Jakobiec, 711 F.3d

at 226 ("A plaintiff's failure to produce any evidentiary proof

concerning one of the essential elements of his claim is grounds

for summary judgment.").

                             CONCLUSION

          For   the   foregoing    reasons,   we    affirm   the   district

court's ruling granting Amtrak's motion for summary judgment with

each party to bear their own costs.




and tangible effect on [him] and [he] has notice of both the act
and its invidious etiology.'" Buntin, 813 F.3d at 405 (quoting
Shervin v. Partners Healthcare Sys., Inc., 804 F.3d 23, 33 (1st
Cir. 2015)).    Because Garmon filed suit on July 11, 2013, the
district court observed that all of his hostile work environment
claims would have had to have taken place on, or after, July 11,
2009 to remain viable. Because the record demonstrates that all
of the complained of acts occurred before 2008, the district court
opined that Garmon's hostile work environment claims were
precluded by the applicable four-year statute of limitations.
          9 However, we remind the reader that "federal employment

discrimination laws do not establish 'a general civility code' for
the workplace." Quiles-Quiles v. Henderson, 439 F.3d 1, 7–8 (1st
Cir. 2006) (quoting Oncale v. Sundowner Offshore Servs., Inc., 523
U.S. 75, 81 (1998)).


                                  - 20 -